1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT
9              CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
10
11   ROBERT CAMERON, an individual;                  Case No. 8:19-cv-01756-DOC-KES
     and SOUTHWESTERN MFG., a sole
12   proprietorship,                               District Judge: Hon. David O. Carter
13                                                 Magistrate Judge: Hon. Karen E. Scott
14                     Plaintiffs,
15                                                 PROTECTIVE ORDER
16   vs.                                           Action Filed:   Sept. 16, 2019
                                                   Trial Date:     None Set
17
18   GREAT NECK SAW
     MANUFACTURERS, INC., a New
19   York Corporation; GREAT NECK
     TOOL & EQUIPMENT, INC., a New
20   York Corporation; THE PEP BOYS
     MANNY MOE & JACK OF
21   CALIFORNIA, a California
     Corporation; AUTOSALES, INC., dba
22   SUMMIT RACING, an Ohio
     Corporation; CARID, a New Jersey
23   Corporation; JEG’S AUTOMOTIVE
     INC., an Ohio Corporation;
24   AUTOZONE INC., a Tennessee
     Corporation; and DOES 1 to 10.
25
                       Defendants.
26
27
28
     CASE NO. 8:19-CV-01756-DOC-KES                                          PROTECTIVE ORDER

     A2021\PropOrderJointStipforPO
1             P[URSUANT TO STIPULATION OF THE PARTIES, the Court enters the
2    following Order:
3                                           DEFINITIONS
4             1.       The term "Confidential Information" will mean and include
5    information contained or disclosed in any materials, including documents, portions
6    of documents, answers to interrogatories, responses to requests for admissions, trial
7    testimony, deposition testimony, and transcripts of trial testimony and depositions,
8    including data, summaries, and compilations derived therefrom that is deemed to be

9    Confidential Information by any party to which it belongs. Confidential

10   Information will be designated as either CONFIDENTIAL or HIGHLY

11   CONFIDENTIAL – FOR OUTSIDE COUNSEL’S EYES ONLY as set forth below

12   under “General Rules.”
              2.       The term "materials" will include, but is not limited to: documents;
13
     correspondence; memoranda; bulletins; blueprints; specifications; customer lists or
14
     other material that identify customers or potential customers; price lists or
15
     schedules or other matter identifying pricing; minutes; telegrams; letters;
16
     statements; cancelled checks; contracts; invoices; drafts; books of account;
17
     worksheets; notes of conversations; desk diaries; appointment books; expense
18
     accounts; recordings; photographs; motion pictures; compilations from which
19
     information can be obtained and translated into reasonably usable form through
20
     detection devices; sketches; drawings; notes (including laboratory notebooks and
21
     records); reports; instructions; disclosures; other writings; models and prototypes
22
     and other physical objects.
23
              3.       The term "Outside Counsel" will mean outside counsel of record, and
24
     other attorneys, paralegals, secretaries, and other support staff employed in the law
25
     firms identified below: FLYER & FLYER, PLC and LEWIS ROCA
26
     ROTHGERBER CHRISTIE, LLP and SCHWABE, WILLIAMSON & WYATT,
27
     P.C.
28
     CASE NO. SACV12-0719 DOC (JPRX)              -2-                        PROTECTIVE ORDER
     A2021\JointStipPO-01
1                                         GENERAL RULES
2             1.       Each party to this litigation that produces or discloses any materials,
3    answers to interrogatories, responses to requests for admission, trial testimony,
4    deposition testimony, and transcripts of trial testimony and depositions, or
5    information that the producing party believes to be Confidential Information that
6    should be subject to this Protective Order may designate the same as
7    "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL - FOR OUTSIDE
8    COUNSEL’S EYES ONLY."

9             2.       Designation as "CONFIDENTIAL": Any party may designate

10   information as "CONFIDENTIAL" only if, in the good faith belief of such party

11   and its counsel, the unrestricted disclosure of such information could be potentially

12   prejudicial to the business or operations of such party.
              3.       Designation as "HIGHLY CONFIDENTIAL - FOR OUTSIDE
13
     COUNSEL’S EYES ONLY": Any party may designate information as "HIGHLY
14
     CONFIDENTIAL - FOR OUTSIDE COUNSEL’S EYES ONLY" only if, in the
15
     good faith belief of such party and its counsel, the information is among that
16
     considered to be most sensitive by the party, including but not limited to trade
17
     secret or other confidential research, development, financial or other commercial
18
     information. This information is of such a sensitive proprietary nature that
19
     disclosure of the information to persons other than those identified in paragraph 3 in
20
     Definitions, above, risks serious competitive injury to the disclosing party.
21
              4.       In the event the producing party elects to produce materials for
22
     inspection, no marking need be made by the producing party in advance of the
23
     initial inspection. For purposes of the initial inspection, all materials produced will
24
     be considered as "HIGHLY CONFIDENTIAL - FOR OUTSIDE COUNSEL’S
25
     EYES ONLY," and must be treated as such pursuant to the terms of this Order.
26
     Thereafter, upon selection of specified materials for copying by the inspecting
27
28
     CASE NO. SACV12-0719 DOC (JPRX)               -3-                         PROTECTIVE ORDER
     A2021\JointStipPO-01
1    party, the producing party must mark the copies of those materials that contain
2    Confidential Information with the appropriate confidentiality marking.
3             5.       Whenever a deposition taken on behalf of any party involves a
4    disclosure of Confidential Information of any party:
5                      (a)    the deposition or portions of the deposition must be designated
6             as containing Confidential Information subject to the provisions of this
7             Order; such designation must be made on the record whenever possible, but a
8             party may designate the deposition or portions of depositions as containing

9             Confidential Information after transcription of the proceedings; [A] party will

10            have until fourteen (14) days after receipt of the deposition transcript to

11            inform the other party or parties to the action of the portions of the transcript

12            to be designated "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL - FOR
              OUTSIDE COUNSEL’S EYES ONLY” and until such designation is made,
13
              either on the record or after transcription of the proceedings, the transcript
14
              shall be treated as “HIGHLY CONFIDENTIAL – FOR OUTSIDE
15
              COUNSEL’S EYES ONLY”;
16
                       (b)    the disclosing party will have the right to exclude from
17
              attendance at the deposition, during such time as the Confidential
18
              Information is to be disclosed, any person other than the deponent, counsel
19
              (including their staff and associates), the court reporter, and the person(s)
20
              agreed upon pursuant to paragraph 8 below; and
21
                       (c)    the originals of the deposition transcripts and all copies of the
22
              deposition must bear the legend "CONFIDENTIAL" or "HIGHLY
23
              CONFIDENTIAL - FOR OUTSIDE COUNSEL’S EYES ONLY," as
24
              appropriate, and the original or any copy ultimately presented to a court for
25
              filing must not be filed unless it can be accomplished under seal, identified as
26
              being subject to this Order, and protected from being opened except by order
27
              of this Court.
28
     CASE NO. SACV12-0719 DOC (JPRX)               -4-                          PROTECTIVE ORDER
     A2021\JointStipPO-01
1             6.       All Confidential Information designated as "CONFIDENTIAL" or
2    "HIGHLY CONFIDENTIAL - FOR OUTSIDE COUNSEL’S EYES ONLY"
3    information must not be disclosed by the receiving party to anyone other than those
4    persons designated in paragraph 8 of this order and must be handled in the manner
5    set forth below and, in any event, must not be used for any purpose other than in
6    connection with this litigation, unless and until such designation is removed either
7    by agreement of the parties, or by order of the Court.
8             7.       Information designated "HIGHLY CONFIDENTIAL – FOR

9    OURSIDE COUNSEL’S EYES ONLY" must be viewed only by Outside Counsel

10   (as defined in paragraph 3 of Definitions, above) of the receiving party; by

11   independent experts under the conditions set forth in subparagraph (a) of this

12   Paragraph; by professional vendors who provide litigation support services (e.g.,
     photocopying, videotaping, translating, preparing exhibits or demonstrations,
13
     organizing, storing, or retrieving data in any form or medium) and their employees
14
     and subcontractors; by the Court and its personnel; by court reporters and their
15
     staff; and by professional jury or trial consultants or mock jurors who have signed
16
     Exhibit A attached hereto.
17
                       (a)    The right of any independent expert to receive any Confidential
18
              Information (i.e., information that has been designated as CONFIDENTIAL
19
              or HIGHLY CONFIDENTIAL – FOR OUTSIDE COUNSEL’S EYES
20
              ONLY) will be subject to the advance approval of such expert by the
21
              producing party or by permission of the Court. The party seeking approval
22
              of an independent expert must provide the producing party with the name and
23
              curriculum vitae of the proposed independent expert disclosing all of the
24
              expert’s employers for the past 10 years, a list of all cases for which the
25
              independent expert provided testimony (deposition or trial) or a report in the
26
              previous four years, and an executed copy of the form attached hereto as
27
              Exhibit A, in advance of providing any Confidential Information of the
28
     CASE NO. SACV12-0719 DOC (JPRX)              -5-                        PROTECTIVE ORDER
     A2021\JointStipPO-01
1             producing party to the expert. Any objection by the producing party to an
2             independent expert receiving Confidential Information must be made in
3             writing within seven (7) days following receipt of the identification of the
4             proposed expert. Confidential Information may be disclosed to an
5             independent expert if the seven (7) day period has passed and no objection
6             has been made. The approval of independent experts must not be
7             unreasonably withheld.
8             8.       Information designated "CONFIDENTIAL" may be viewed by the

9    individuals described in paragraph 3 of Definitions, above, pursuant to the terms of

10   that paragraph, and by the additional individuals listed below, provided each such

11   individual has read this Order in advance of disclosure and has agreed in writing to

12   be bound by its terms by signing a copy of Exhibit A attached hereto:
                       (a)    Executives, Officers or Directors for the receiving party,
13
              including their secretaries or other clerical support staff, who are required to
14
              participate in policy decisions with reference to this action or to whom
15
              disclosure is reasonably necessary for this Action;
16
                       (b)    Technical personnel of the parties with whom Counsel for the
17
              parties find it necessary to consult, in the discretion of such counsel, in
18
              preparation for trial of this action; and
19
                       (c)    Stenographic and clerical employees associated with the
20
              individuals identified above.
21
              9.       With respect to material designated "CONFIDENTIAL" or "HIGHLY
22
     CONFIDENTIAL – FOR OUTSIDE COUNSEL’S EYES ONLY," any person
23
     indicated on the face of the document to be its originator, author or a recipient of a
24
     copy of the document, may be shown the same.
25
              10.      Before any materials produced in discovery, answers to
26
     interrogatories, responses to requests for admissions, deposition transcripts, or other
27
     documents which are designated as Confidential Information are filed with the
28
     CASE NO. SACV12-0719 DOC (JPRX)               -6-                        PROTECTIVE ORDER
     A2021\JointStipPO-01
1    Court for any purpose, the party seeking to file such material must include the
2    designation FILED UNDER SEAL: CONFIDENTIAL (or HIGHLY
3    CONFIDENTIAL – FOR OUTSIDE COUNSEL’S EYES ONLY), or substantially
4    similar designation, on the caption page of any such filing.
5             11.      At any stage of these proceedings, any party may object to a
6    designation of the materials as Confidential Information. The party objecting to
7    confidentiality must notify, in writing, counsel for the designating party of the
8    objected-to materials and the grounds for the objection. If the dispute is not

9    resolved consensually between the parties within ten (10) days of receipt of such a

10   notice of objections, the objecting party may move the Court for a ruling on the

11   objection. The materials at issue must be treated as CONFIDENTIAL or HIGHLY

12   CONFIDENTIAL – FOR OUTSIDE COUNSEL’S EYES ONLY, as designated by
     the designating party, until the Court has ruled on the objection or the matter has
13
     been otherwise resolved.
14
              12.      All Confidential Information must be held in confidence by those
15
     inspecting or receiving it, and must be used only for purposes of this action.
16
     Counsel for each party, and each person receiving Confidential Information must
17
     take reasonable precautions to prevent the unauthorized or inadvertent disclosure of
18
     such information. If Confidential Information is disclosed to any person other than
19
     a person authorized by this Order, the party responsible for the unauthorized
20
     disclosure must immediately bring all pertinent facts relating to the unauthorized
21
     disclosure to the attention of the other parties and, without prejudice to any rights
22
     and remedies of the other parties, make every effort to retrieve the original and all
23
     copies of the materials from the unauthorized recipient, and to prevent further
24
     disclosure by the party and by the person(s) receiving the unauthorized disclosure.
25
              13.      No party will be responsible to another party for disclosure of
26
     Confidential Information under this Order if the information in question is not
27
     labeled or otherwise identified as such in accordance with this Order, unless the
28
     CASE NO. SACV12-0719 DOC (JPRX)              -7-                         PROTECTIVE ORDER
     A2021\JointStipPO-01
1    receiving party had reasonable basis to understand that such information was likely
2    to be considered to be Confidential Information, in which case inquiry should be
3    made of the producing party.
4             14.       If a party, through inadvertence, produces any Confidential
5    Information without labeling or marking or otherwise designating it as such in
6    accordance with this Order, the designating party may give written notice to the
7    receiving party that the document or thing produced is deemed Confidential
8    Information, and that the document or thing produced should be treated as such in

9    accordance with that designation under this Order. The receiving party must treat

10   the materials as confidential, once the designating party so notifies the receiving

11   party. If the receiving party has disclosed the materials before receiving the

12   designation, the receiving party must notify the designating party in writing of each
     such disclosure and make a good faith effort to retrieve the material, including all
13
     copies of the material, from the unauthorized recipient. Nothing within this order
14
     will prejudice the right of any party to object to the production of any discovery
15
     material on the grounds that the material is protected as privileged or as attorney
16
     work product.
17
                       (a)    If a party, through inadvertence, produces material that is
18
              subject to a claim of privilege or other protection, the obligations of the
19
              Receiving Parties are those set forth in Federal Rule of Civil Procedure
20
              26(b)(5)(B). That is, should such information be inadvertently produced and
21
              later discovered by the producing or receiving party, the party making the
22
              claim may notify any party that received the information of the claim and the
23
              basis for it. After being notified, a party must promptly return, sequester, or
24
              destroy the specified information and any copies it has; must not use or
25
              disclose the information until the claim is resolved; must take reasonable
26
              steps to retrieve the information if the party disclosed it before being notified;
27
              and may promptly present the information to the court under seal for a
28
     CASE NO. SACV12-0719 DOC (JPRX)               -8-                        PROTECTIVE ORDER
     A2021\JointStipPO-01
1             determination of the claim. The producing party must preserve the
2             information until the claim is resolved.
3             15.      Nothing in this Order will bar counsel from rendering advice to their
4    clients with respect to this litigation and, in the course thereof, relying upon any
5    information designated as Confidential Information, provided that the contents of
6    the information must not be disclosed.
7             16.      This Order will be without prejudice to the right of any party to oppose
8    production of any information for lack of relevance or any other ground other than

9    the mere presence of Confidential Information. The existence of this Order must not

10   be used by either party as a basis for discovery that is otherwise improper under the

11   Federal Rules of Civil Procedure.

12            17.      Nothing within this order will be construed to prevent disclosure of
     Confidential Information if such disclosure is required by law or by order of the
13
     Court.
14
              18.      Upon final termination of this action, including any and all appeals,
15
     counsel for each party must, upon request of the producing party, return all
16
     Confidential Information to the party that produced the information, including any
17
     copies, excerpts, and summaries of that information, or must destroy same at the
18
     option of the receiving party, and must purge all such information from all
19
     machine-readable media on which it resides. Notwithstanding the foregoing,
20
     counsel for each party may retain all pleadings, briefs, memoranda, motions, and
21
     other documents filed with the Court that refer to or incorporate Confidential
22
     Information, and will continue to be bound by this Order with respect to all such
23
     retained information. Further, attorney work product materials that contain
24
     Confidential Information need not be destroyed, but, if they are not destroyed, the
25
     person in possession of the attorney work product will continue to be bound by this
26
     Order with respect to all such retained information.
27
28
     CASE NO. SACV12-0719 DOC (JPRX)              -9-                         PROTECTIVE ORDER
     A2021\JointStipPO-01
1             19.      The restrictions and obligations set forth within this order will not
2    apply to any information that: (a) the parties agree should not be designated
3    Confidential Information; (b) has become public knowledge other than as a result of
4    disclosure by the receiving party, its employees, or its agents in violation of this
5    Order; or (d) has come or will come into the receiving party's legitimate knowledge
6    independently of the production by the designating party. Prior knowledge or public
7    knowledge must be established by pre-production documentation.
8             20.      The restrictions and obligations within this order will not be deemed to

9    prohibit discussions of any Confidential Information with anyone if that person

10   already has or obtains legitimate possession of that information.

11            21.      Transmission by facsimile or email is acceptable for all notification

12   purposes within this Order.
              22.      This Order may be modified by agreement of the parties, subject to
13
     approval by the Court.
14
              23.       The Court may modify the terms and conditions of this Order for good
15
     cause, or in the interest of justice, or on its own order at any time in these
16
     proceedings. The parties prefer that the Court provide them with notice of the
17
     Court's intent to modify the Order and the content of those modifications, prior to
18
     entry of such an order.
19
              IT IS SO ORDERED
20
21
22   DATED: December 26, 2019
                                            UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
     CASE NO. SACV12-0719 DOC (JPRX)              - 10 -                       PROTECTIVE ORDER
     A2021\JointStipPO-01
1                                         EXHIBIT A
2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3             I, _____________________________ [print or type full name], of
4
     ______________________ [print or type full address], declare under penalty of
5
6    perjury that I have read in its entirety and understand the Stipulated Protective

7    Order that was issued by the United States District Court, Central District of
8
     California, on _________ in the case of Cameron v. Great Neck Saw, Case No.
9
10   8:19-cv-01756-DOC-KES, I agree to comply with and to be bound by all the terms
11   of this Stipulated Protective Order and I understand and acknowledge that failure to
12
     so comply could expose me to sanctions and punishment in the nature of contempt.
13
14   I solemnly promise that I will not disclose in any manner any information or item
15   that is subject to this Stipulated Protective Order to any person or entity except in
16
     strict compliance with the provisions of this Order. I further agree to submit to the
17
18   jurisdiction of the United States District Court, Central District of California for the
19   purpose of enforcing the terms of this Order, even if such enforcement proceedings
20
     occur after termination of this action.
21
22            Printed name:__________________________________
23            Signature:_____________________________________
24
25
26
27
28
     CASE NO. SACV12-0719 DOC (JPRX)           - 11 -                      PROTECTIVE ORDER
     A2021\JointStipPO-01
